DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clucas (WO 2016016326).

Regarding claim 1, Clucas teaches an aircraft seat (#10b) for an aircraft passenger compartment suite, comprising: a primary section (#12b) including a primary seatback portion (#50b) and a primary seat base portion (#22b); an auxiliary section (#28b) including an auxiliary seatback portion (#48) and an 

Regarding claim 6, Clucas teaches the aircraft seat of Claim 1, wherein the first surface of the actuatable element is substantially flush with the primary seatback portion when the actuatable element is in the closed position (See Fig. 6).

Regarding claim 7, Clucas teaches the aircraft seat of Claim 1, the actuatable element configured to pivot between the open position and the closed position (see translated document page 8, 8 lines from bottom to 3 lines from bottom of page).

Regarding claim 11, Clucas teaches the aircraft seat of Claim 1, wherein the actuatable element is separated from the auxiliary seat base portion by a gap (see vertical gap in Fig. 5).

Regarding claim 13, Clucas teaches the aircraft seat of Claim 1, a width of the actuatable element being equal to a width of the auxiliary seatback portion (see Fig. 5 and Fig. 6 equal widths). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clucas (WO 2016016326).

Regarding claim 12, Clucas teaches the aircraft seat of Claim 11, wherein the auxiliary seat base portion extends past the primary seatback portion (extends forward direction past the primary seatback portion). Applicant has not disclosed any criticality of the extension of the auxiliary seat base portion being equal to the distance of the gap. It would have been an obvious matter of design choice to make these distances equivalent, since applicant has not disclosed that an equivalent depth extension and gap between the auxiliary seat back and base solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the design of Clucas.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clucas (WO 2016016326) in view of Jakubec (US 10189389).

Regarding claim 15, Clucas teaches an aircraft seat (#10b) for an aircraft passenger compartment suite, comprising: an auxiliary section (#28b) disposed adjacent to a primary section of the aircraft seat (#12b), the auxiliary section including: an auxiliary seatback portion (#48) including a first actuatable element (#52b) disposed within the auxiliary seatback portion configured to actuate between an open position and a closed position (see translated document page 8, 8 lines from bottom to 3 lines 
Clucas does not teach a stowage compartment in relation to the first actuatable element. Jakubec teaches the first actuatable element (#1) configured to provide access to a first stowage compartment (#7) when the first actuatable element is in the open position (Fig. 1, upper left). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas to include the first actuatable element stowage compartment. Doing so would provide secure additional storage for passenger items.

Claims 2-5, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clucas (WO 2016016326) as applied to claim 1 above, and further in view of Jakubec (US 10189389).

Regarding claim 2, Clucas teaches the aircraft seat of Claim 1. Clucas does not appear to teach a dress cover for the first surface. Jakubec teaches wherein the first surface is at least partially defined by a dress cover (column 4, lines 32-35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas with the cushioned dress cover of Jakubec. Doing so would provide a comfortable back resting surface for a passenger to sit in the auxiliary seat.



Regarding claim 4, Clucas, as modified, teaches the aircraft seat of Claim 3. Jakubec teaches wherein at least a portion of the second surface is defined by a desk surface made up of at least one of a plastic, wood, or metal surface (#5, utility surface would be hard and therefore made of one of the three options). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas to include a desk surface of Jakubec. Doing so would provide a place to store passenger articles when the actuatable element is lowered (Jakubec: column 4, lines 42-47)

Regarding claim 5, Clucas teaches the aircraft seat of Claim 1. Clucas does not appear to teach a cup holder. Jakubec teaches wherein the second surface includes a cup holder (#6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas with the cup holder of Jakubec. Doing so would provide a more secure location to store refreshments in a moving vehicle to avoid spilling. 

Regarding claim 8, Clucas teaches the aircraft seat of Claim 1. Clucas does not appear to teach a stowage compartment. Jakubec teaches a stowage compartment (#7 and/or a “recess”, column 4, lines 58-61) disposed within the auxiliary seatback portion (#1; the portion of the seatback portion it is located in is the actuatable element or surrounding #2). It would have been obvious to one of ordinary 

Regarding claim 9, Clucas, as modified, teaches the aircraft seat of Claim 8. Jakubec further teaches wherein the actuatable element (#1) is configured to provide access to the stowage compartment when the actuatable element is in the open position (Fig. 1, upper left figure).

Regarding claim 10, Clucas teaches the aircraft seat of Claim 8, the stowage compartment configured to house at least one of one or more passenger amenities (the stowage compartment #7 is capable of storing a cellphone or candy bar, considered a passenger amenities), one or more electronic connections for one or more passenger amenities, one or more electronic connections in communication with one or more components of the aircraft passenger compartment suite (light #120 located in “recess”), or one or more safety devices.

Regarding claim 14, Clucas teaches the aircraft seat of Claim 1. Clucas does not teach the width of the actuatable element being less than the width of the auxiliary seatback portion. Jakubec teaches a width of the actuatable element (#1) being less than a width of the auxiliary seatback portion (#2, see seat back surrounding in Fig. 1, upper left to see surrounding seat back from actuatable element). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas with the relative width of Jakubec. Doing so would allow more effective seat back area (by including the sliver surrounding the actuatable element) for the passenger when the actuatable element is unfolded. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wesseloh (US 20200172249) shows an auxiliary seat which includes an actuatable element, a desk element, and a soft cover surface. 
Porter (US 9126689) shows an actuatable armrest convertible into a seating portion between adjacent seats. 
Carlsen (US 5720514) and Bargiel (US 6508508) show a seating arrangement where an auxiliary seat has two actuatable elements and stowage compartments. 
Reh (US 8998313) shows a convertible seat element which also serves as a seating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647